Citation Nr: 1612413	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  03-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifesting in bilateral lower extremity pain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cholelithiasis (gallstones).

4.  Entitlement to service connection for a skin disorder(s).

5.  Entitlement to service connection for abdominal aortic aneurysm.

6.  Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 and June 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was originally scheduled for a hearing before the Board by means of videoconferencing equipment in September 2004, but the Veteran cancelled this hearing in favor of a Travel Board hearing.  The record reveals that the Veteran was scheduled for such a hearing on May 19, 2005, but that he did not report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The Board subsequently remanded the case for further development in November 2004, August 2005, January 2010, March 2012, February 2013, September 2013, January 2014, and September 2014.  The case has since been returned to the Board for appellate review.

The issues of entitlement to service connection for abdominal aortic aneurysm, a disability manifesting in bilateral lower extremity pain, a heart disorder, skin disorder(s), and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cholelithiasis (gallstones) did not arise during, and are not etiologically related to, his military service.

2.  The Veteran's cholelithiasis (gallstones) were not caused or aggravated by his service connected disabilities.


CONCLUSION OF LAW

The criteria for an award of service connection for cholelithiasis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter sent in May 2003 stated what the evidence must show for service connection on a direct basis, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain.  A subsequent letter was sent in January 2010 which explained what the evidence must show for service connection on a secondary basis, and how a disability rating and effective date would be determined.  Although the Veteran did not receive complete notice prior to the issuance of the initial unfavorable decision, the claim was subsequently readjudicated in a Statement of the Case and several Supplemental Statements of the Case.  Thus, the Veteran has suffered no prejudice from any discrepancy in the receipt of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case).  The Board thus finds that VA's duty to notify has been satisfied through these letters.  

The duty to assist is also found to have been satisfied in this case.  Service treatment records, VA and private treatment records, and lay statements from the Veteran have been associated with the claims file.  The Board remanded the case in November 2004 to provide the Veteran the opportunity to testify at a Travel Board hearing.  The claims file includes a copy of an April 2005 letter sent to the Veteran's address of record (at the time) informing him of the time and location of his scheduled hearing.  A handwritten notation, dated May 19, 2005, indicates that the Veteran was a "no show" at this hearing.  As the Veteran was provided with the opportunity to appear, there is no indication that the notice letter was returned as undeliverable, and the Veteran has not otherwise indicated that he desired to appear and provide testimony, the Board finds that the Veteran has essentially waived his right to testify before the Board.  As VA's attempts to provide such a hearing is found to substantially comply with the Board's remand directives, additional remand to schedule another hearing is unnecessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran has also been provided with a number of VA examinations and medical opinions in connection with this case.  A June 2010 VA examination report states that cholelithiasis was first diagnosed in 2001 when the Veteran was undergoing an ultrasound of his abdomen following a ruptured cecum and gallstones were found incidentally, and  CT of the abdomen in June 2010 demonstrated the presence of multiple calcified gallstones without cholecystitis.  An April 2012 VA examiner provided an opinion that the Veteran's gallstones were less likely than not caused by or incurred during service, reasoning that there was no documentation in the Veteran's service treatment records indicating that he was diagnosed or treated for such condition during service.  The examiner also stated that it was less likely than not that the cholelithiasis was caused by the Veteran's other service-connected disorders, reasoning that there is nothing in medical literature establishing a direct cause and effect relationship between the Veteran's service-connected disorders and gallstones.  As the numerous reports of the provided VA examinations and medical opinions largely consisted of opinions which did not fully address all relevant theories of entitlement to service connection, or were otherwise deficient, the Board requested an expert medical opinion in an attempt to obtain the evidence necessary for well-reasoned adjudication.  A responsive medical opinion was provided in April 2015 which addressed some, but not all, of the Board's inquiries.  Following a request for clarification by the Board, the VA internist provided an addendum opinion later in April 2015.  Between the two reports, the internist provided adequate conclusions supported by sufficient rationale as to whether the Veteran's gallstone disability was aggravated by any of his service connected disabilities.   Between all the medical opinions provided, the VA medical professionals noted review of the claims file, and provided sufficiently-reasoned opinions covering the questions of whether the Veteran's cholelithiasis arose during or was caused by military service or was caused or aggravated by his service connected disabilities.  Therefore, limited to the issue adjudicated herein, the opinions are deemed adequate for adjudicatory purposes, and no further development is needed to provide the Veteran with VA medical opinion, or to ensure compliance with prior remand directives, as both have been achieved.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one); Dyment, at 146-47.  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a not-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  As the Veteran's claim for entitlement to service connection for cholelithiasis was filed prior to the effective date of the change, the more-liberal, pre-amendment version of the regulation is for application.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Background and Analysis

The Veteran's claims file includes a November 1955 pre-induction examination which does not note the presence of any abnormality or defect which might reasonably be thought to relate to the gallbladder.  The Veteran is thus presumed to have entered service in sound condition in this regard.  See 38 U.S.C.A. § 1111 (2015).  The service treatment records, however, also do not contain any complaints or treatment relating to the presence of gallstones or any other gallbladder dysfunction.  The Veteran has not asserted that his cholelithiasis, first found on abdominal ultrasound in 2001, more than 40 years after service, arose during or was caused by his active military service.  As there has been no evidence submitted to indicate that the Veteran suffered from symptoms potentially indicating the presence of gallstones during military service, or on a continuous basis since, entitlement to service connection for gallstones is not warranted on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.

The Veteran asserts that his claimed disabilities, including cholelithiasis, were caused or aggravated by his other service connected disabilities.  The Veteran has been awarded service connection for asbestosis, gastroesophageal reflux disorder (GERD), lumbosacral sprain with coccydynia (lumbosacral sprain), anxiety reaction, impaired vision, cecal hernia, and erectile dysfunction (ED).  The Veteran has submitted no evidence demonstrating that there exists a medical link between his cholelithiasis and any of the aforementioned service-connected disorders.  Nevertheless, VA medical opinions were ordered, and reports of such have been associated with the claims file.

CT of the abdomen performed in June 2010 demonstrated the presence of multiple calcified gallstones without cholecystitis.  The Veteran thus has a current disability of cholelithiasis for service connection purposes.  The June 2010 VA examination report states that the Veteran's cholelithiasis had an onset in 2001, and was first discovered when the Veteran was undergoing an ultrasound of his abdomen following a ruptured cecum; gallstones were found incidentally.  

An April 2012 VA examiner stated that it was less likely than not that the Veteran's cholelithiasis was caused by any of the Veteran's other service-connected disorders, reasoning that there is nothing in the medical literature establishing a direct cause and effect relationship between the service-connected disorders and gallstones.  

In response to the Board's request for a VHA medical opinion, an opinion and addendum were provided by a VA internist in April 2015, who discussed the likelihood that the Veteran's gallstone disorder was aggravated by any of this service-connected disorders.  The internist opined that the cholelithiasis was less likely than not aggravated by his service-connected disorders, providing the following rationales, which she indicated were based on current medical understanding:  it is biologically implausible for cholelithiasis to undergo worsening due to anxiety reaction; there is no biological mechanism by which a lumbosacral sprain with coccydynia could aggravate gallstones; erectile dysfunction represents an end result of various disease processes, but does not aggravate or cause other diseases; it is biologically implausible for visual disorders to cause or aggravate any of the claimed non-service-connected disorders; cholelithiasis is not affected by mild respiratory conditions/asthma; and GERD does not cause gallstones.  The file was also referred to a VA psychologist in April 2015, who provided an opinion stating that while studies have shown a correlation between anxiety and a host of health problems, there is very little scientific evidence that anxiety can be a direct cause for physical health problems, including cholelithiasis.  

The Board notes that while the Veteran may sincerely believe his gallstones are physiologically related to one or more of his service-connected disorders, he is not competent to provide evidence of such, as cholelithiasis is not a simple medical condition whose medical causes and worsening can be medically linked with another medical disorder by a lay person who has neither the training nor the education necessary to competently provide such evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although there remain some deficiencies in the reasoning provided by the VA internist and examiners (e.g., simply because a condition does not cause gallstones does not mean it could not aggravate the disorder), therefore decreasing the probative value of the opinions stated, as there exists no competent evidence of record supporting the Veteran's contention that his gallstones are in any way medically related to any of his service connected conditions, the VA medical opinions remain the most persuasive evidence of record.

In conclusion, although the evidence demonstrates that the Veteran has a current disability of cholelithiasis (gallstones), the record contains no evidence which connects the Veteran's cholelithiasis to his active service; therefore, service connection for cholelithiasis is not warranted on a direct basis.  See 38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.304.  The most probative evidence of record also does not demonstrate that the Veteran's current gallstone disorder was caused or aggravated by any of his service-connected disorders; and service connection is therefore also not warranted on a secondary basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.102, 3.310.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for cholelithiasis (gallstones) is denied.


REMAND

Reasons for Remand:  To attempt to obtain private treatment records identified by the Veteran and to adjudicate intertwined issues

Although the Board regrets any additional delay resulting from such action, remand is found necessary meet VA's duty to assist the Veteran per 38 C.F.R. § 3.159.

After sending the Veteran notice that the Board had obtained a Veterans Health Administration medical opinion and addendum opinion, the Veteran submitted a statement asserting that VA has refused to provide him with assistance in procuring relevant private treatment records that have not yet been obtained and associated with his file.

In the January 2016 statement, the Veteran requested assistance in obtaining  a number of records relating to his claims for service connection for hypertension, "aortic aneurysm," and skin disorders.  He stated that in 2001, he had taken an ambulance to a "Naples Florida Hospital" where he underwent exploratory stomach surgery uncovering a "burst cecum."  The Veteran reported that in 2005, he had a test performed at the Cleveland Clinic in Davie, Florida, prior to an operation on his "aorta".  He noted that this was a second opinion.  He identified records from 2006 from a University Hospital in Tamarac Florida to which he took an ambulance, with blood coming out of his nose and ears from high blood pressure, and where a CAT scan was performed.  The Veteran also stated that he had undergone several skin cancer operations in 2006 with a Dr. Schrann, in Plantation, Florida, noting that these records would identify the type of skin cancer diagnosed.  Finally, the Veteran stated that he was taken by ambulance to Cooper Hospital, in Camden, New Jersey, on August 18, 2015, and that he had a blood pressure reading of 250/120 and underwent operation for aortic aneurysm.       

Since a complete set of treatment records identifying treatment and potentially including medical opinion relating to the Veteran's hypertension, skin, and abdominal aortic aneurysm disorders are relevant to his claims for entitlement to service connection, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2015).  In so finding, the Board notes that, pursuant to its September 2014 remand instructions, the Veteran was notified, via a November 2014 letter, that his authorization was needed in order for VA to take steps to obtain potentially relevant private treatment records, to include those from the Cleveland Clinic.  There is no indication in the file that the Veteran provided such authorization.   The duty to assist is by no means a one-way street, and a veteran's obligation to provide certain facts, in this case by submitting an authorization form allowing VA to procure relevant private treatment records, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as the Veteran has identified subsequent relevant private treatment records which VA has not yet attempted to obtain, and the Board is remanding the claims in order for VA to make reasonable attempts to obtain them as necessitated by 38 C.F.R. §3.159(c)(1), on remand, the AOJ should also allow the Veteran another opportunity to provide the authorization necessary for VA to request the Cleveland Clinic records.  In communication to the Veteran, it should be explained that should he fail to respond with the requested authorization, VA will be under no further duty to attempt to obtain these records.  

As the Veteran has asserted that his hypertension has aggravated his heart disorder, and medical evidence of record, including the VHA medical opinion obtained in April 2015, indicates that the Veteran's lower extremity pain may represent claudication, which is caused or aggravated by peripheral vascular disease, the outcome of the claims for entitlement to service connection for a heart disorder and a disability manifesting in bilateral lower extremity pain are directly linked to the determinations made as to the issues of entitlement to service connection for hypertension and abdominal aortic aneurysm.  As the appeals of the latter are being remanded for further development, the appeals of the former must also be remanded to allow for adjudication of the intertwined issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide a release form for the records of private treatment identified by the Veteran in his January 2016 statement (and described in the body of the remand, above), related to the claimed disabilities remaining on appeal (hypertension, skin disorder(s), abdominal aortic aneurysm, heart disorder, and a disability manifesting in bilateral lower extremity pain), and to identify and provide a release form for any additional relevant outstanding private treatment records.  The Veteran should be notified that if he fails to provide the requested release forms, VA will be unable to obtain the private treatment records for his claims file, and will be under no further obligation to seek these records.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Thereafter, conduct any additional development deemed necessary, then readjudicate the claims for entitlement to service connection for a heart disorder, hypertension, a skin disorder, abdominal aortic aneurysm, and a disability manifesting in bilateral lower extremity pain in light of all evidence of record.  If the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


